                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,              )
                                       )
            Plaintiff,                 )
                                       )
vs.                                    )      Criminal No. 17-CR-30119-SMY
                                       )
ALLEN MCCRAY,                          )
                                       )
            Defendant.                 )

                                       ORDER

      This matter comes before the Court on the parties’ agreed motion for a Protective

Order, pursuant to Federal Rules of Criminal Procedure 16(d)(1). The Court, having

examined the motion, and being fully advised in the premises, finds that the Motion

should be GRANTED.

      It is ORDERED, ADJUDGED AND DECREED.

      a.    This Order applies to one cellular telephone investigative report that upon
            opening, reveals documents, recordings, transcripts, personal identifying
            information, emails, text messages, photographs, location coordinates,
            other materials. This discovery is provided by the United States
            (hereinafter, “cell phone discovery materials”);

      b.    A Protective Order is entered directing defense counsel to maintain
            exclusive custody and control of the cell phone discovery materials.
            Counsel is prohibited from permitting anyone to copy or disseminate the
            content of the cell phone discovery materials to anyone, including the
            Defendants, unless otherwise provided in this Order. This includes
            copying, photographing, preparing summaries, emailing, or otherwise
            disseminating the content of the cell phone discovery material through
            alternative means. Counsel is similarly prohibited from identifying
            potential witnesses or any individuals who may have cooperated with the
            investigation in any form of written or electronic correspondence. Counsel
            shall be free to review the cell phone discovery with his/her client
c.   The cell phone discovery materials may be disclosed to co-counsel, office
     personnel, consultants, or expert witnesses, for the sole purpose of assisting
     Defendant in preparing, trying, or appealing this matter. Only as much of
     the materials as may be useful for such purpose may be disclosed.

d.   The defense attorney, and any person to whom counsel discloses the
     content of cell phone discovery materials as permitted by this Order, must
     be shown a copy of this Order and be informed that such material is
     confidential and must be treated as such. Any person receiving cell phone
     discovery materials in accordance with this Order shall not make any
     disclosure of the cell phone discovery materials, or their contents, absent
     further order of this Court;

e.   All cell phone discovery materials, and any copies thereof disclosed to third
     parties, shall be returned to defense counsel at the earlier of: (a) the end of
     this case and any appeals; (b) such time as it is no longer necessary for the
     person to possess such material;

f.   At the end of this case and any appeals, defense counsel shall certify in
     writing to attorneys for the United States that they have maintained control
     over the cell phone discovery materials in accordance with this Order. At
     that time, defense counsel shall either destroy all discovery materials or
     return them to attorneys for the United States. If defense counsel elects to
     destroy cell phone discovery materials rather than return it to the attorneys
     for the United States, counsel shall certify in writing to the attorneys for the
     United States that such material has been destroyed.


IT IS SO ORDERED.

DATED: January 28, 2020



                                          STACI M. YANDLE
                                          United States District Judge




                                 Page 2 of 2
